     Case 1:19-cv-02685-WFK-RER Document 3 Filed 05/07/19 Page 1 of 2 PageID #: 240


AO 440(Rev.06/12) Summons in a Civil Action


                                    United States District Court
                                                                  for the

                                                  Eastern District ofNew York



            STUDIO SIX PRODUCTIONS, LTD.




                          Plamtiff(s)                                                          1
                               V.                                           Civil Action No.

                    SRBUHI SARGSYAN
                                                                                               KUNTZ, J.
                                                                                                       REYES, MJ,
                         Defendants)


                                                SUMMONS IN A CIVIL ACTION

To:(Defendant's name and address)

                                     Srbuhi Sargsyan
                                     Shengavrt. Kashegortsner Street
                                     Home 203
                                     Yerevan, Armenia 0026



         A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you(not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2)or(3)— you must serve on the plaintiffan answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                     Alan Johnson
                                     Law Office of Alan Johnson
                                     1510 De Kalb Avenue, Unit 1R
                                     Brooklyn. NY 11237



         If you fail to respond,judgment by default will be entered against you for the reliefden^(|^tthejc^^pl^int;.
You also must file your answer or motion with the court

                                                                               DOUGLAS C.
                                                                               CLERK OF COURT I



Date:
        Mays,2019
                                                                                          gnature/mClerfior'Bej^ty Clerk -
      Case 1:19-cv-02685-WFK-RER Document 3 Filed 05/07/19 Page 2 of 2 PageID #: 241


AO 440(Rev.06/12) Summons in a Civil Action(Page 2)

 Civil Action No.


                                                        PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed. R. Civ. P.4(I))

          This summons for(name ofindividual and title, ifany)
 was received by me on (date)

          □ I personally served the summons on the individual at (place)
                                                                             on (date)                             ; or


          □ I left the summons at the individual's residence or usual place of abode with (name)
                                                              , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual's last known address; or

          □ I served the summons on (name ofindividual)                                                                     »who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                             on (date)                             ; or


          □ I retumed the summons unexecuted because                                                                             ; or

          □ Other (!y/7cc/j5'^;




          My fees are $                         for travel and $                  for services, for a total of $          o.OO

          I declare under penalty of peijuiy that this information is true.


 Date:
                                                                                         Server's signature



                                                                                     Printed name and title




                                                                                         Server's address



 Additional information regarding attempted service, etc:
